Exhibit 10.12

CORPORATE OPPORTUNITY AGREEMENT

          THIS CORPORATE OPPORTUNITY AGREEMENT, dated as of October 20, 2009
(the “Agreement”), is made and entered into by and among NRDC ACQUISITION CORP.,
a Delaware corporation (the “Company”), and ROBERT C. BAKER (the “Baker”), a
member of the Board of Directors of the Company (the “Board”).

          WHEREAS, Baker currently engages in, and may in the future engage in,
the same or similar activities or lines of business and has an interest in the
same areas and types of corporate opportunities as those in which the Company,
directly or indirectly, may engage or have an interest and/or other business
activities that overlap with or compete with those in which the Company,
directly or indirectly, may engage.

          WHEREAS, the Board recognizes the benefits to be derived by the
Company and its stockholders through the Company’s continued contractual,
corporate and business relations with Baker (including his service as a director
of the Company).

          WHEREAS, the Board has determined that it is advisable and in the best
interests of the Company and its stockholders to enter into this Agreement to
regulate and define the conduct of certain affairs of the Company regarding
certain classes and categories of business opportunities as they may involve
Baker and the powers, rights, duties and liabilities of the Company in
connection therewith.

          NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

          Section 1.          Corporate Opportunity. The Company renounces any
interest or expectancy in, or in being offered the opportunity to participate
in, any Corporate Opportunity not allocated to it pursuant to this Agreement to
the fullest extent permitted by applicable law.

                    Section 1.1.     To the fullest extent permitted by
applicable law, Baker shall have no obligation to refrain from competing with
the Company, making investments in competing businesses or otherwise engaging in
any commercial activity that competes with the Company, unless such investment
or activity is a Restricted Opportunity (as defined herein).

                    Section 1.2.     To the fullest extent permitted by
applicable law, the Company renounces any right, interest or expectancy with
respect to any such particular investment or activity that is not a Restricted
Opportunity, undertaken by Baker, and Baker shall not be obligated to
communicate, offer or present any potential transaction, matter or opportunity
that is not a Restricted Opportunity to the Company.

                    Section 1.3.     To the fullest extent permitted by
applicable law, in the event that Baker acquires knowledge of a potential
transaction or matter that is not a Restricted Opportunity and which may, but
for the provisions of this Agreement, be a Corporate Opportunity for the

--------------------------------------------------------------------------------



Company, Baker shall have no duty to communicate or offer such Corporate
Opportunity to the Company and Baker may pursue or acquire such Corporate
Opportunity for himself, direct such Corporate Opportunity to another person,
and shall not be obligated to communicate information regarding such Corporate
Opportunity to the Company, and the Company hereby renounces any interest or
expectancy in such Corporate Opportunity that is not a Restricted Opportunity.

                    Section 1.4.     The Company acknowledges that this Section
1 renounces specified business opportunities as contemplated by Section 122(17)
of the General Corporation Law of the State of Delaware.

                    Section 1.5.     For purposes of this Agreement, a
“Corporate Opportunity” shall mean any investment or business opportunity which
the Company is financially able to undertake and is either within the Company’s
line of business or is an opportunity in which the Company has an interest or
expectancy. For purposes of this Agreement, a “Restricted Opportunity” shall
mean a transaction, matter or opportunity offered to Baker solely and expressly
by virtue of Baker being a member of the Board of Directors of the Company.

          Section 2.          Termination. This Agreement may be terminated by
mutual written consent of the Company and Baker. Notwithstanding the foregoing,
this Agreement may be terminated by the Company upon 10 days advance written
notice to Baker if the Board determines that terminating the Agreement is in the
best interests of the stockholders and the Company.

          Section 3.          Amendments. Neither the alteration, amendment or
repeal of this Agreement nor the adoption of any provision inconsistent with
this Agreement shall eliminate or reduce the effect of this Agreement in respect
of any action taken, matter occurring, or any cause of action, suit or claim
that, but for this Agreement, would accrue or arise, prior to such alteration,
amendment, repeal or adoption.

          Section 4.          Assignment; Parties in Interest. Neither this
Agreement nor any of the rights, duties, or obligations of any party hereunder
may be assigned or delegated by any party hereto except with the prior written
consent of the Company and Baker. This Agreement shall not confer any rights or
remedies upon any other parties (including, without limitation, any other
director, officer or employee of the Company) other than the parties hereto and
their respective permitted successors and assigns.

          Section 5.          Entire Agreement. This Agreement embodies the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements with respect thereto.

          Section 6.          Governing Law. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of Delaware without reference to the choice of laws provisions
thereof. Each of the parties to this Agreement hereby irrevocably and
unconditionally (i) agrees to be subject to, and hereby consents and submits to,
the jurisdiction of the Court of Chancery of the State of Delaware for any
litigation arising out of or relating to this Agreement, (ii) waives any
objection to the laying of venue of any such

-2-

--------------------------------------------------------------------------------



litigation in the Court of Chancery of the State of Delaware, and (iii) agrees
not to plead or claim in the Court of Chancery of the State of Delaware that
such litigation brought therein has been brought in an inconvenient forum. Each
of the parties to this Agreement hereby appoints Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, as its agent for
service of process in the State of Delaware and agrees to service of process in
any litigation arising out of or relating to this Agreement by service upon such
agent or by certified mail, return receipt requested, postage prepaid to it at
its address for notice as provided in this Agreement.

          Section 7.          Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions shall remain in full force and effect and shall in no
way be affected, impaired or invalidated. The parties hereto agree that they
will use their best efforts at all times to support and defend this Agreement.

-3-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto intending to be legally bound
have duly executed this Agreement, as of the day and year first above written.

 

 

 

 

By: 

/s/ Robert C. Baker

 

 


 

 

Name: Robert C. Baker

 

 

 

 

NRDC ACQUISITION CORP.

 

 

 

 

By:

/s/ Richard A. Baker

 

 


 

 

Name: Richard A. Baker

 

Title: Chief Executive Officer


--------------------------------------------------------------------------------